Exhibit 10.6

ADMINISTRATIVE SERVICES AGREEMENT

This Agreement is entered into effective as of 1st day of January 2007 by and
between Eye Care Centers of America, Inc. (“Subsidiary”) and Highmark, Inc.
(“Highmark”).

WHEREAS, Subsidiary is a Texas corporation which is affiliated with Highmark, a
Pennsylvania non-profit, membership, non-stock corporation;

WHEREAS, Subsidiary requires certain administrative and corporate services and
facilities and equipment to conduct its business operations;

WHEREAS, Highmark is prepared to provide certain administrative and corporate
services and to make available facilities and equipment to Subsidiary for
Subsidiary’s business operations; and

WHEREAS, Subsidiary and Highmark desire to enter into a formal agreement to
identify and provide for the reimbursement of the cost of the services,
facilities and/or equipment to be provided by Highmark to Subsidiary;

NOW, THEREFORE, in consideration of the premises and the mutual promises set
forth herein, and intending to be legally bound, Subsidiary and Highmark agree
as follows:

ARTICLE I

Highmark Responsibilities

Highmark shall make available to Subsidiary, during the term of this Agreement
certain administrative and corporate services (“Services”) and facilities and
equipment (“Facilities”) mutually determined to be appropriate for Highmark to
provide to assist Subsidiary in conducting its business operations. The Services
may include, but are not limited to, financial, investment, procurement, human
resource services, information systems, communications, payroll, employee
benefits, and other services as the parties may agree to from time to time. The
Facilities may include, but are not limited to, office floor space, telephones,
furniture, building maintenance, and cleaning services and other Facilities as
the parties may agree to from time to time.

Highmark shall provide the level of service requested by Subsidiary subject to
the ability of Highmark staff to accommodate these requests.



--------------------------------------------------------------------------------

ARTICLE II

Compensation for Services

Subsidiary agrees to pay Highmark in accordance with the terms set forth below.
The fees shall be fair and reasonable and consistent with the cost for Highmark
to make the Services or Facilities available to Subsidiary. Highmark shall
invoice Subsidiary on a monthly basis with the monthly fee calculated as
follows:

 

  (i) Corporate Level (Home Office) Expense – Corporate Level (Home Office)
Expense includes various corporate functions and services, including but not
limited to financial, procurement, payroll, employee benefits, human resources,
and communications. Based on information obtained from Subsidiary, an estimate
of Corporate Level (Home Office) Expense will be calculated and provided to
Subsidiary by September 30 for the subsequent calendar year. This estimate will
be finalized as a fixed monthly fee and provided to Subsidiary by December 15.
This fixed monthly fee will not change throughout the calendar year unless the
information previously obtained from Subsidiary deviates more than 10% from
actual results. Such a significant deviation will trigger the need for a
settlement at which time the fee will be recalculated to reflect Highmark’s cost
to make the services available to Subsidiary and the Services actually used by
Subsidiary. The recalculated fee will be applied for the entire calendar year,
with any settlement amount, up or down, due at the time of recalculation. The
flat monthly Corporate Level (Home Office) Expense fee in effect for the current
calendar year is set forth in Schedule A.

 

  (ii) Legal Expense – Legal represents the services performed by Highmark Legal
in support of the subsidiary. Charges are based on cost incurred and actual time
reported by Highmark’s legal staff.

 

  (iii) Centralized Services – Centralized Services include various information
system services, including, but not limited to, computer processing, network
services, and application development, and various Facilities, including, but
not limited to, office floor space and furniture. The monthly fees will be based
on actual utilization multiplied by the Centralized Services rates as set forth
in Schedule B. The rates in schedule B shall be updated annually by December 15
for the subsequent year.

 

  (iv) Direct Charges – Direct Charges are any external charges incurred and
paid by Highmark on behalf of Subsidiary, and are charged directly by Highmark
to Subsidiary at actual cost. Examples include external audit fees, telephone
toll charges, postage, express mail, equipment maintenance, etc.

 

2



--------------------------------------------------------------------------------

  (v) Central Payments – Central Payments are expenses paid by Highmark which
benefit multiple subsidiaries, business segments and/or cost centers. Central
Payments include, but are not limited to, pension, post retirement medical and
group insurance, for which the Subsidiary is a participant. Central Payments are
allocated using standard rates for pension (based on a % of salaries) and post
retirement and group insurance (based on the number of FTEs). (See Schedule A)
Any variances between the standard rate and the actual rate will be monitored on
an ongoing basis, and if material deviations occur, the standard rate will be
adjusted during the year. At year-end, rate variances will be distributed back
to user affiliates, business segments and/or cost centers based upon actual
costs.

 

 

(vi)

Payment – For each of the foregoing expenses and charges described in this
Article II, Highmark shall invoice Subsidiary on a monthly basis. Highmark
Treasury Services will electronically withdraw invoiced amounts by the fifteenth
(15th) of the month provided that, when appropriate, prior authorization has
been obtained from Subsidiary’s Board of Directors. If funds of Subsidiary are
not available by the fifteenth (15th) of the month, withdrawal will occur as
soon thereafter as funds become available.

ARTICLE III

Term and Termination

1. Term. This Agreement shall be effective the date first written above and
continue in effect for a term of one year thereafter. It shall renew
automatically for successive terms of one year unless terminated as provided in
Section 2 of this Article, unless otherwise stated herein.

2. Termination. This Agreement may be terminated:

 

  (a) on an anniversary date following a minimum of 30 days prior written notice
by either party,

 

  (b) automatically on the filing of any voluntary or involuntary petition in
bankruptcy, the application for appointment of a receiver, trustee or
liquidator, or the making of a general assignment for the benefit of creditors
by or for Subsidiary, or

 

  (c) at any time by mutual agreement of the parties.

 

3



--------------------------------------------------------------------------------

ARTICLE IV

Liability

 

  A. The parties agree to hold each other harmless, and in no event shall either
one be liable to the other for loss of income or profit, incidental, indirect,
special, or consequential damages, arising out of any breach of this Agreement,
or of obligations under this Agreement, or for any claim made against either one
by any other party.

 

  B. The parties agree that Highmark personnel who perform services for
Subsidiary hereunder shall in the rendering of such services continue as
employees of Highmark for purposes of Workmen’s Compensation, Unemployment
Compensation and with respect to all other employee and retirement benefits.

 

  C. The provisions of this Article IV shall survive the expiration or earlier
termination of this Agreement.

ARTICLE V

General

 

  A. Assignment

Except as otherwise provided herein, neither party shall assign or subcontract
this Agreement, or any interest herein, or any part of this Agreement without
the other party’s prior written consent which shall not be unreasonably
withheld.

 

  B. Applicable Law

The validity of this Agreement, the construction and enforcement of its terms,
and the interpretation of the rights and duties of the parties shall be governed
by the laws of the Commonwealth of Pennsylvania.

 

  C. Waiver

No modification, amendment, supplement to or waiver of this Agreement or any of
its provisions shall be binding upon the parties hereto unless made in writing
and duly signed by both parties.

 

4



--------------------------------------------------------------------------------

  D. Entirety

This Agreement constitutes the entire agreement between the parties and
supersedes all previous agreements, promises and representations, whether oral
or written, between the parties with respect to the subject matter hereof.

 

  E. Change in Ownership

Notwithstanding any provision of this Agreement to the contrary, in the event
that control or change in ownership of either party is acquired by a third
party, this Agreement shall terminate immediately without the need for further
notice or action by the non-acquired party.

IN WITNESS WHEREOF, the parties hereto, each acting under due and proper
authority, have executed this Agreement as of the day, month and year first
above written.

 

Eye Care Centers of America, Inc. By:  

 

Title:  

 

HIGHMARK INC. By:  

 

Title:

 

 

 

5



--------------------------------------------------------------------------------

Schedule A

Highmark Inc.

2007 Home Office Charges

Prepared by Cost Management

 

      ECCA

Home Office

   $62,500/Month

Highmark Legal

   Actual Cost & Time Reporting

Central Payment Rates

  

Pension

   11.44% of Salary

Post Retirement Medical and Group Insurance

   $800 per FTE per month



--------------------------------------------------------------------------------

Schedule B

HIGHMARK

2007 CENTRALIZED SERVICE RATES

 

Centralized Service

  

Unit of Measure

   2007
Rate

Occupancy

     

Fifth Avenue Place

   per square foot    4.04

PAP

   per square foot    3.03

Camp Hill/Harrisburg

   per square foot    2.72

Erie/Williamsport/Johnstown

   per square foot    2.03

PAP Basement/Attic

   per square foot    1.28

Furniture

   per square foot    0.13

Harrisburg Data Center

   per square foot    27.16

Network Services

     

Phone Service

   per port/month    59.00

Workstation Solutions

   per pc unit/month    46.00

PC/LAN Services

   per FTE/month    131.00

Network Connectivity

   per FTE/month    115.00

Client Server

   per FTE/month    33.00

Data Processing

     

CPU Time

   per CPU minute    0.8755

Tape Mounts

   per mount    2.2166

Data Storage (DASD)

   per gigabyte/day    0.0537

Print Pages

   per page    0.0642

Print Shop

   actual job cost    1.00

Application Support & Development

     

Application Support & Development

   per hour    88.00